—Determination of the respondent New York City Transit Authority dated July 3, 1991, affirming a Hearing Officer’s decision and order, which found petitioner guilty of fare evasion, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Myriam Altman, JJ, entered on or about December 11, 1991), dismissed, without costs.
The Hearing Officer found that the petitioner’s defenses of alibi and mistaken identity were not credible. A review of the record before the Hearing Officer establishes that the decision is supported by substantial evidence (see, Matter of Reape v Gunn, 154 AD2d 682, lv denied 75 NY2d 707, appeal dismissed 75 NY2d 1004).
We have considered the remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.